Citation Nr: 0903390	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder, including as secondary to the service-connected 
left knee disability.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability from using bupropion and sertraline as 
a result of Department of Veterans Affairs medical care for 
depression, including consideration of whether the veteran 
filed a timely appeal of this claim.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
May 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2004 and July 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Jurisdiction over the case was subsequently 
transferred to the RO in Jackson, Mississippi.  

In April 2008, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) so the veteran could testify 
at a hearing.  He had the hearing in September 2008 before 
the undersigned Veterans Law Judge.  After the hearing, the 
veteran submitted additional medical evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).

Regrettably, the Board must again remand this case to the RO 
via the AMC.




REMAND

In August 2005 the veteran submitted a release form to obtain 
records from Dr. G. M., a private physician who had treated 
him for some of the claimed disabilities.  Later that month, 
the RO sent a request for these records to Dr. G. M.'s 
practice.  The RO provided the veteran's correct Social 
Security Number and name in the header portion of the letter, 
but then provided an incorrect name, D. S., in the body of 
the letter.  Consequently, Dr. G. M.'s office responded that 
no records were available concerning D. S., the incorrect 
name the RO had provided.  Therefore, as it appears Dr. G. 
M.'s office conducted a records search using the wrong name, 
this case must be remanded so the AMC may attempt to obtain 
these records from Dr. G. M. using the veteran's name.  He 
provided sufficient contact information for Dr. G. M., and 
compliance with the duty to assist requires that VA further 
help in obtaining these potentially relevant records from 
this private physician.  See 38 C.F.R. § 3.159(c)(1); Olson 
v. Principi, 480, 483 (1992).

Also, with regards to the veteran's claim for § 1151 
compensation, records show the RO sent him a letter on 
December 27, 2006, notifying him this claim was denied.  In 
response, he filed a timely notice of disagreement (NOD) in 
January 2007.  And the RO sent him a statement of the case 
(SOC) on August 16, 2007.  The cover letter to the SOC 
indicated he still needed to perfect his appeal of this claim 
by filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. § 20.200.  The cover 
letter also notified him of what the substantive appeal must 
contain, advised him of the time limit for submitting it 
(60 days from the mailing of the SOC or 1 year from the 
mailing of the notice of the determination being appealed, 
whichever is later), and indicated that if the RO did not 
hear from him within this specified time period, the matter 
would be closed.  As well, the RO informed him of the 
requirements for requesting an extension of time to file his 
substantive appeal.  38 C.F.R. § 19.30.



In addition to the SOC, the RO sent the veteran a letter on 
December 19, 2007, reiterating that he had been furnished an 
SOC concerning his § 1151 claim, but that the RO had not yet 
received his substantive appeal.  The RO requested that he 
promptly complete his substantive appeal (VA Form 9) 
concerning this claim "so the certification on other pending 
appeals [was] not delayed."  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  
A substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  Extensions of time for 
filing a substantive appeal may be granted for good cause.  
38 C.F.R. § 20.303.  

The RO received the veteran's VA Form 9 on January 10, 2008, 
more than 60 days after issuing the August 2007 SOC and more 
than one year after him receiving notification on December 
27, 2006, that his § 1151 claim had been denied.  He dated 
the form December 28, 2007, but as mentioned it was not 
actually received until January 10, 2008.  38 C.F.R. 
§ 20.305(a).  He did not request an extension of time to file 
his substantive appeal.  

The RO has not addressed the preliminary issue of whether the 
veteran filed a timely appeal of this claim, including 
insofar as whether there were legal holidays, etc., which 
permit the acceptance of his VA Form 9 as timely.  38 C.F.R. 
§§ 20.302, 20.303, 20.304, 20.305, and 20.306.  Normally, the 
Board sends the veteran a letter indicating the appeal may be 
denied as untimely and giving him an opportunity to submit 
additional evidence and/or argument on this timeliness issue, 
to preserve his procedural due process rights.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (whenever the Board proposes 
to deny a claim on a basis other than that indicated by the 
RO, the Board must consider whether the veteran has had 
opportunity to be heard on the matter so as to not prejudice 
him).

Here, since the Board is remanding the veteran's other 
claims, he and the AMC/RO will have the opportunity to 
address this preliminary timeliness issue on remand.

Lastly, the RO denied the veteran's claim for service 
connection for a right shoulder disorder in July 2004.  In 
November 2004, in response, he filed a statement regarding 
private and VA medical treatment for his right shoulder.  The 
RO did not interpret this statement as an NOD, rather as a 
claim to reopen since he did not express disagreement with 
the RO's July 2004 decision.  38 C.F.R. § 20.201 (2008); see 
also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
Therefore, the RO's July 2004 decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  So 
there must be new and material evidence since that decision 
to reopen this claim before readjudicating it on the 
underlying merits.  38 C.F.R. § 3.156.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements require VA to send a 
specific notice letter to the veteran that:  (1) notifies him 
of the evidence and information necessary to reopen the claim 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006) (wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).

The veteran was not provided Kent notice of what constitutes 
"new and material" evidence, in terms of specifying the 
reasons for the prior denial so he has the opportunity to 
address these evidentiary shortcomings.  See 38 C.F.R. 
§ 3.156(a).

As the veteran filed his claim after August 29, 2001, he must 
be advised of the amended definition of "new and material" 
evidence.  See 38 C.F.R. § 3.165(a) (2008).  The notice must 
also advise him of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim, and must notify him of what specific 
evidence would be required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior final rating decision on the merits 
in July 2004.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Again contact Dr. G. M.'s office - 
but this time providing the correct name 
and Social Security Number for the 
veteran, in order to obtain his medical 
records.  

2.  After giving the veteran an 
opportunity to submit additional evidence 
and/or argument on the matter, determine 
whether he filed a timely substantive 
appeal concerning his claim for § 1151 
compensation.  If it is determined he did 
not, notify him that he may separately 
appeal this ancillary issue.

3.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
notifies him of the type of evidence and 
information necessary to reopen his claim 
for service connection for a right 
shoulder disorder.  The letter must 
describe what constitutes new and 
material evidence according to the 
amended standard in effect since August 
29, 2001, per the language of 38 C.F.R. 
§ 3.156(a) (2008), including in terms of 
addressing the specific reasons this 
claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)

4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained, specifically, records 
from Dr. G. M.'s office.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

